SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-959 email: jim@swblaw.net March 29, 2011 'CORRESP' United States Securities and Exchange Commission treet, N.W. Washington, D.C.20549 Attention:Philip Rothenberg Re:Secured Financial Network, Inc. (the “Company”) Amendment No. 1 to the Information Statement on Schedule 14C File No. 000-28457 Ladies and Gentlemen: This firm is counsel for the Company.The Company has filed the above referenced amendment to the preliminary information statement and requested correspondence pursuant to oral comments received from Mr. Rothenberg.Please direct all questions and comments on this information statement to the undersigned. Sincerely, /s/ James M. Schneider James M. Schneider cc:Mr. Jeffrey Schultz
